 



EXHIBIT 10.5

January 13, 2005

CONFIDENTIAL

[Name]
[Address]



Re:  Participation In The 2005 Senior Management Compensation Plan

Dear [Name]:

You have been selected to be a participant in the CRT Properties, Inc. Senior
Management Compensation Plan (the “Plan”) for the year ending December 31, 2005.
The Plan consists of four components which are: (i) a review of each
participating member’s annual salary; (ii) the ability to earn a potential cash
bonus based on each member’s annual performance and the operating performance of
the Company in 2005; (iii) a grant of restricted stock which will vest 50% based
on service and 50% based on the performance of the Company over a five-year
period commencing January 1, 2005; and (iv) a share of a performance pool to be
established in January 2008 if the Company’s total return to shareholders over a
three-year period commencing January 1, 2005 exceeds performance goals set by
the Compensation Committee and set forth in the Plan.

Your salary for 2005 will be $___. Your bonus opportunity will range from a
threshold of ___% to a target of ___%, up to a maximum of ___% of base salary
depending on satisfaction of both personal goals and corporate financial goals
as set forth in subsequent written communication to you.

In early 2005, you will receive a grant of restricted stock with a dollar value
of $___. The number of actual shares will be determined by dividing $___by the
average closing price of CRT shares for the first ten trading days of 2005.
Fifty percent of the grant of restricted stock would vest based on time and
service (10% on December 31, 2005, 2006, 2007, 2008 and 2009, subject to
continued employment) and 50% would vest based on the Company’s satisfaction of
performance goals of the Plan in each of 2005, 2006, 2007, 2008 and 2009. This
grant is conditioned upon your agreement to retain CRT shares with a minimum
value of ___times your annual base salary.

You will also participate in the Outperformance segment of the Plan. In early
2008, if the Company satisfies the performance goals set forth in the Plan, a
performance pool will be established. If you are employed on December 31, 2007,
you will receive ___% of the performance pool. Your award will be made in shares
of restricted stock, 50% of which would vest immediately upon grant, and 25%
would vest on December 31, 2008 and December 31, 2009, subject to continued
employment.

Special provisions will apply to your restricted stock grants in connection with
a Change in Control (as defined in the Plan). The Company will not deliver CRT
shares to you until you have reimbursed the Company, in cash, for the amount of
any taxes required by law to be withheld with respect to the vesting of the
shares. The Company will have the right to deduct any such taxes from any
payment of any kind which becomes payable to you.

If a Change in Control occurs during 2005 and your employment with the Company
is terminated within 12 months without Cause (as defined below), you shall be
entitled to an amount, payable in a lump-sum as soon as practicable following
the date of your termination, equal to 2 times the sum of your annual base
salary at the rate in effect as of the date of your termination and an amount
equal to the average annual cash bonus earned by you for the three calendar
years (or all consecutive full calendar years of employment, if shorter) prior
to the date of termination, provided that you execute, deliver and do not revoke
(within the time period permitted by applicable law) a general release
substantially in the form attached hereto as Appendix I. “Cause” exists if you
are convicted of, or plead guilty or nolo contendere to, a felony (other than a
felony involving a traffic violation or as a result of vicarious liability) or
if you engage in willful misconduct with regard to the Company that has a
material adverse effect on the Company. Misconduct will not be deemed “willful”
unless you engage in it in bad faith and without a reasonable belief that it is
in, or not opposed to, the interests of the Company.

18



--------------------------------------------------------------------------------



 



If and to the extent that any provision contained in this Participation Letter
is inconsistent with the Plan, the Plan shall govern.



  Yours truly,



  Benjamin C. Bishop, Jr. Chairman, Compensation Committee



  BCBJr:sa



cc:  Mr. Thomas J. Crocker
Members of the Committee

APPENDIX I

FORM OF GENERAL RELEASE

     In consideration of certain payments and benefits to be provided to him
pursuant to the Letter Agreement (the “Participation Letter”) dated January ___,
2005 from CRT Properties, Inc. (the “Company”), _____________ (the “Executive”),
for himself, his heirs, assigns, successors, executors, and administrators
(hereinafter collectively referred to as the “Releasors”), hereby fully releases
and discharges (i) the Company, each of its predecessors, successors, and
affiliates forever and unconditionally, from any and all manner of action,
claim, demand, damages, cause of action, debt, sum of money, contract, covenant,
controversy, agreement, promise, judgment, and demand whatsoever, in law or
equity, known or unknown, existing or claimed to exist (hereinafter,
collectively referred to as “Claims”) arising from the beginning of time through
the execution of this General Release and (ii) the officers, directors,
employees, agents, representatives, consultants, and independent contractors of
the parties listed in (i) and/or anyone else connected with each of them (the
parties described in (i) and (ii) collectively, the “Released Parties”), forever
and unconditionally, from any and all Claims that arise out of, or relate to,
the Executive’s employment with the Company or the termination of such
employment arising from the beginning of time through the execution of this
General Release, in each case, including (without limitation) any such Claim
(i) that is a discrimination claim based on race, religion, color, national
origin, age, sex, sexual orientation or preference, disability or retaliation,
(ii) that is based on any cause of action under the following in each case as
amended: the Age Discrimination in Employment Act of 1967, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Civil Rights Act of
1968, the Equal Pay Act of 1963, the Americans with Disabilities Act of 1990,
the Family and Medical Leave Act of 1993, the Worker Adjustment and Retraining
Notification Act, the Employee Retirement Income Security Act of 1974 (except
any valid claim to recover vested benefits, if applicable), (iii) that is based
on any applicable Executive Order program, and their state or local
counterparts, including, without limitation, the Florida Civil Rights Act of
1992, and/or any other federal, state or local law, rule, regulation,
constitution or ordinance, (iv) that arises under any public policy or common
law or under any practices or procedure of the Company, (v) that is based on any
claim for wrongful termination, back pay, future wage loss, and/or (vi) that is
based on any other claim, whether in tort, contract or otherwise, or any claim
for costs, fees or other expenses, including attorneys’ fees; provided, however,
that nothing herein shall be deemed to affect or release any Claim (x) that
arises out of, or is preserved by, the Participation Letter, or (y) that is
brought as a counter-claim in any proceeding.

     By signing this General Release, the Executive acknowledges that:

     (i) he has read and fully understands the terms of this General Release;

     (ii) he has been advised to consult with his attorneys, concerning the
terms of this General Release, and that he has done so to the extent he deems
necessary;

     (iii) he has agreed to execute this General Release knowingly, voluntarily,
with such advice from his counsel as he deemed appropriate, and was not
subjected to any undue influence or coercion in agreeing to its terms;

2



--------------------------------------------------------------------------------



 



     (iv) he has been given 21 days to consider this General Release, and
acknowledges that in the event that he executes this General Release prior to
the expiration of the 21 day period, he hereby waives the balance of said
period;

     (v) he will have seven (7) days following his execution of this General
Release to revoke this General Release, and this General Release shall not
become effective or enforceable until the revocation period has expired. Any
revocation within this seven (7) day period must be submitted in writing and
personally delivered, or mailed, by 5:30 p.m. on the 7th day following his
execution of this General Release to [          ], CRT Properties, Inc. [
address]. No payments provided for in the Participation Letter will be made
until after the seven (7) day period has expired and this General Release has
become effective. If this General Release is revoked by the Executive, then the
Company shall not be required to provide any of the payments required under the
Participation Letter; and

     (vi) no provision of this General Release may be modified, changed, waived
or discharged unless such waiver, modification, change or discharge is agreed to
in a writing that has been signed by the Company and the Executive.

THE EXECUTIVE

_____________________
Date:

3